Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 06/22/2021, applicant filed an amendment on 09/22/2021.  The pending claims are 1-20. 
Response to Arguments
3.	Applicant's arguments filed 09/22/2021have been fully considered but they are not persuasive. 
	As per the rejection of claims 1, 5-16, and 18-20 under 35 U.S.C. 101, applicant argues that the claims do not recite limitations that can practically be performed in the human mind because they are analogous to the examples of the October 2019 IEG Update which cannot practically be performed in the human mind.  Applicant provided a list of examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include without providing any justification how the argued claims are analogous to those examples.  The list includes: a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Technology, Inc. v. International Trade Commission; [44] ... a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRIInt'l, Inc. v. Cisco Systems, Inc.; [45]a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys, Inc. v. Mentor Graphics Corp. (distinguishing the claims in TQP Development, LLC v. Intuit Inc.);[46] and....a a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image), Research Corp. Techs. v. Microsoft Corp.[47]....Specific examples of claims that do not recite a mental process issued with or after the 2019 PEG are found in Example 37 (Relocation of Icons on a Graphical User Interface - claim 2), Example 38 (Simulating an Analog Audio Mixer), and Example 39 (Method for Training a Neural Network for Facial Detection)."
	The examiner notes that the claimed steps of obtaining an utterance input from a user agent; collecting context data of the utterance input from the user agent, wherein the context data describes circumstances of the utterance input; generating a context tag based on the context data, wherein the context tag corresponds to the utterance input; selecting a ground truth, wherein the selecting includes using the utterance input and the context tag, wherein the ground truth includes an utterance and an intent, wherein the utterance of the ground truth is semantically identical to the utterance input, and wherein the intent of the ground truth is semantically consistent with the context tag; and updating the ground truth, wherein the updating includes attaching the context tag are different from the above cited example.  Collecting context data from a received utterance and generating a context tag and attaching it to a selected ground truth is far from calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, and far from the other cited examples. 

, except for the recitation of generic computer components (processor), the claims recite steps that could be performed by a human.  A human can perform the steps of obtaining an utterance input from a user agent; collecting context data of the utterance input; generating a context tag; selecting a ground truth; and updating the ground truth by attaching the generated context tag. The context of these claims encompasses the user can manually generate a context label or tag and attaching it to a ground truth.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting and manipulating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Claim 1, similar to claims 19 and 20, a human can obtain an utterance input from a user agent; collects context data of the utterance input; generates a context tag; selects a ground truth; and updates the ground truth by attaching the generated context tag.  The context of this claim encompasses the user can manually generate a context label or tag and attaching it to a ground truth.   All these steps cover performance of the limitations in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Accordingly, the claims are directed to an abstract idea, and are not patent eligible.
Regarding the rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10572826, applicant .

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to obtaining an utterance input from a user agent; collecting context data of the utterance input from the user agent, wherein the context data describes circumstances of the utterance input; generating a context tag based on the context data, wherein the context tag corresponds to the utterance input; selecting a ground truth, wherein the selecting includes using the utterance input and the context tag, wherein the ground truth includes an utterance and an intent, wherein the utterance of the ground truth is semantically identical to the utterance input, and wherein the intent of the ground truth is semantically consistent with the context tag; and updating the ground truth, wherein the updating includes attaching the context tag.  Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  Claims 19 and 20, except for the recitation of generic computer components (processor), the claims recite steps that could be performed by a human.  A human can perform the steps of obtaining an utterance input from a 
Claim 10, relates updating the training data so that the training data includes the ground truth as tagged with the context tag.  Adding a tag or label to the ground truth to update the training data covers performance of the limitation in the mind without requiring a machine.  Claim 11, recites that the user agent runs in a retail website, and wherein the context data of the utterance includes a department name of a page from which the utterance input has been provided, a product type of the page, previous search terms used by a user, and search details selected by the user.  Collecting a department name of a page from which the utterance input has been provided, a product type of the page, previous search terms used by a user, and search details selected by the user as context data does not require a machine.  Claim 12, recites wherein the context data is absent of data derived from the utterance input, and wherein the context data of the utterance 
Claim 15, relates to selecting an instance from the context data for the context tag, wherein the instance is associated with a first intent of the utterance input, wherein the instance distinguishes the first intent from a second intent, wherein the utterance input means both the first intent and the second intent; and assigning the context tag for the utterance input with the instance. These steps cover performance of the limitation in the mind without requiring a machine.  Claim 16, relates to discovering one or more ground truth that has respective utterance identical to the utterance input; ascertaining that an intent of a first ground truth from the discovering is semantically relevant to the context tag by examining respective intent of the one or more ground truth from the discovering; and determining the first ground truth as a ground truth corresponding to the utterance input and the context tag.  A human can discovers one or more ground truth, ascertains the intent, and determines the first ground truth as a ground truth corresponding to the utterance input and the context tag, as claimed, without using a machine.
Accordingly, claims 1, 5-16, and 18-20 are directed to an abstract idea, and are not patent eligible.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10572826.  Although the conflicting claims are not identical, they are not patentably distinct from each other because pending claims of the instant application merely broadens the scope of the claims of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ABDELALI SERROU/Primary Examiner, Art Unit 2659